DETAILED ACTION
Reissue
The present reissue application is directed to US 9,665,013 B2 (“013 Patent”). The 013 Patent issued on May 30, 2017 with claims 1-19 from application 14/135,372 filed on December 19, 2013, which is a division of parent application 12/218,080 (now US 8,705,010 B2) and claims priority to provisional application 60/959,531 filed on July 13, 2007.
This application was filed on May 30, 2019. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Furthermore, the present application is being examined under the pre-AIA  first to invent provisions. 
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 013 Patent.
Examiner acknowledges Applicant’s Response filed on July 11, 2022. The most recent amendment was filed on February 15, 2022. The status of the claims is:
Claims 1, 4-14, 16, 18, and 19: Original
Claims 2, 3, 15, and 17: Amended
Claims 20-22, 25, and 26: New
This is a final Office action.
References and Documents Cited in this Action
013 Patent (US 9,665,013 B2)
	Response (Applicant’s response filed on July 11, 2022)
Del Puerto (US 2003/0082466 A1)
Modderman (US 2006/0132733 A1)
Hennus (US 2008/0137055 A1)
Ottens (US 2006/0087637 A1)
Summary of Rejections in this Action
Claims 20-22, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over del Puerto in view of Hennus or Ottens.
Claims 20 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Modderman in view of Hennus or Ottens.
Claims 21, 22, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Modderman in view of Hennus or Ottens, and further in view of del Puerto.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-22, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over del Puerto in view of Hennus or Ottens.
The applied reference, Hennus, has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e).1 This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claim 20, del Puerto discloses a charged particle exposure apparatus configured to expose a charged particle beam on a wafer (i.e., lithography patterning chamber 111 exposes wafers 207 on chucks 211 using ions/charged particles; paragraphs [0004], [0030]-[0031] and [0045]; Figures 1, 2A-B, and 4A), the apparatus comprising:
a vacuum environment configured to operate in vacuum conditions (including wafer exchange chamber 106 and lithography patterning chamber 111, which are held at vacuum pressure; paragraphs [0031]-[0033]);
a first wafer table configured to support a first wafer and be removable from the vacuum environment (i.e., one of multiple chucks 211 holds one of multiple wafers 207; paragraphs [0029] and [0045]), wherein the first wafer table is treated prior to being placed in the vacuum environment (e.g., a chuck in alignment load lock 104 or 105 is “treated” at least in the sense that the chuck and the wafer are adjusted for precise alignment, and a chuck in holding load lock 114 is treated at least in the sense that the wafer on the chuck is cleaned; paragraphs [0034] and [0040]);
a second wafer table configured to support a second wafer and be removable from the vacuum environment (again, one of multiple chucks 211 holds one of multiple wafers 207; paragraphs [0029] and [0045]), wherein the second wafer table is treated prior to being placed in the vacuum environment (again, chucks in load locks 104, 105, or 114 are “treated” at least in the sense that they undergo cleaning or precise alignment; paragraphs [0034] and [0040]);
wherein the charged particle exposure apparatus is configured to expose a charged particle beam on the first wafer on the treated first wafer table when the wafer is positioned in the vacuum environment (i.e., in lithography patterning chamber 111; paragraph [0033]), and 
wherein, after the first wafer is exposed, the first wafer table supporting the first wafer is removed from the vacuum environment and the treated second wafer table supporting the second wafer is inserted into the vacuum environment for exposing the second wafer (i.e., del Puerto discloses that after an exposed wafer on a chuck has been removed via a load-lock, further wafers on respective chucks are inserted into the vacuum environment via the load-locks; paragraphs [0029], [0032]-[0035], and [0054]-[0058]; Figures 1 and 4A).
Further regarding claim 20, although del Puerto does not specifically use the terminology “charged particle beam,” del Puerto clearly discloses that the exposure apparatus may use one of several radiation technologies known in the lithography art including ions (paragraph [0004]), which one of ordinary skill in the art would recognize are charged particles.
Further regarding claim 20, although del Puerto does not specifically use the terminology “first” and “second” wafer tables, del Puerto clearly discloses multiple wafer tables (chucks) holding respective wafers in order to process wafers in parallel. For example, del Puerto discloses that “chuck 211 is one of a number of like chucks which are used within the lithography system 100” (paragraph [0045]) and “By including more than one chuck within such a lithography system, wafers can be secured to their respective chucks during lithography patterning, thereby maximizing throughput” (paragraph [0029]).
Further regarding claim 20, del Puerto does not specifically teach that the first and second wafer tables are thermally conditioned.
However, Hennus teaches a system that is related to the one disclosed by del Puerto, including a charged particle beam exposure apparatus (Hennus, Figures 1, 3, and 4) comprising a wafer W on a substrate table WT, wherein the table WT is moved under a projection system PS that exposes a beam on the wafer (Hennus, paragraphs [0052]-[0054]). Hennus also teaches two or more substrate tables, wherein “the additional tables and/or support structures may be used in parallel, or preparatory steps may be carried out on one or more tables and/or support structures while one or more other tables and/or support structures are being used for exposure” (Hennus, paragraph [0050]). Hennus further teaches that the substrate tables are thermally conditioned (using elements including thermal buffering liquid in ducts 15, 17, and 24, and edge heater 16; Figures 3 and 4; paragraphs [0063]-[0070]).
Separately, Ottens also teaches a system that is related to the one disclosed by del Puerto, including a charged particle beam exposure apparatus (Ottens, Figures 1 and 2) comprising a wafer W on a substrate table WT, wherein the table WT is moved under a projection system PS that exposes a beam on the wafer (Ottens, paragraphs [0028]-[0030]). Ottens also teaches two or more substrate tables, wherein “the additional tables may be used in parallel, or preparatory steps may be carried out on one or more tables while one or more other tables are being used for exposure.” (Ottens, paragraph [0026]). Ottens further teaches that the substrate tables are thermally conditioned (using elements including thermally stabilizing media moving through ducts 9 and 10; Ottens, paragraphs [0036]-[0037]).
Regarding claim 20, it would have been obvious to a person of ordinary skill in the art to thermally condition the wafer tables as taught by either Hennus or Ottens, prior to and during exposure in a vacuum environment, in the apparatus disclosed by del Puerto in order to advantageously maintain a desired temperature of the wafer throughout the process and ensure that the wafer is properly exposed (see Hennus, paragraphs [0003]-[0004] and [0066]; or Ottens, paragraphs [0003]-[0005]). The claim in light of 013 specification does not recite any further details with respect to thermal conditioning.
Regarding claims 21 and 22, in the system taught by del Puerto in view of Hennus or Ottens, del Puerto discloses that the first and second wafer tables (i.e., chucks) include clamping mechanisms that enable clamping the wafers to the wafer tables when the wafer tables are positioned outside of the vacuum environment (del Puerto, paragraphs [0043] and [0052]).
Regarding claim 25, del Puerto discloses a method of exchanging a wafer in a charged particle exposure apparatus, wherein the charged particle exposure apparatus is configured to expose a charged particle beam on a wafer when the wafer is in a vacuum environment (i.e., lithography patterning chamber 111 exposes wafers 207 on chucks 211 using ions/charged particles; paragraphs [0004], [0030]-[0031] and [0045]; Figures 1, 2A-B, and 4A), the method comprising:
placing a first wafer on a first wafer table (i.e., one of multiple chucks 211 holds one of multiple wafers 207; paragraphs [0029] and [0045]);
treating the first wafer table supporting the first wafer (e.g., a chuck in alignment load lock 104 or 105 is treated at least in the sense that the chuck and the wafer are adjusted for precise alignment, and a chuck in holding load lock 114 is “treated” at least in the sense that the wafer on the chuck is cleaned; paragraphs [0034] and [0040]);
placing the treated first wafer table and the first wafer in the vacuum environment (i.e., a chuck and a wafer are placed in lithography patterning chamber 111, which is a vacuum environment (paragraphs [0031]-[0033] and [0054]);
exposing, in the vacuum environment, the first wafer to a charged particle beam (paragraphs [0004], [0033], and [0055]); and
removing the first wafer table supporting the first wafer from the vacuum environment (paragraphs [0056]-[0057]) and inserting, into the vacuum environment, a treated second wafer table supporting a second wafer for exposing the second wafer to a charged particle beam (i.e., del Puerto discloses that after an exposed wafer on a chuck has been removed via a load-lock, further wafers on respective chucks are treated by alignment and/or cleaning and inserted into the vacuum environment via the load-locks; paragraphs [0029], [0032]-[0035], and [0054]-[0058]; Figures 1 and 4A).
Further regarding claim 25, although del Puerto does not specifically use the terminology “charged particle beam,” del Puerto clearly discloses that the exposure apparatus may use one of several radiation technologies known in the lithography art including ions (paragraph [0004]), which one of ordinary skill in the art would recognize are charged particles.
Further regarding claim 25, although del Puerto does not specifically use the terminology “first” and “second” wafer tables, del Puerto clearly discloses multiple wafer tables (chucks) holding respective wafers in order to process wafers in parallel. For example, del Puerto discloses that “chuck 211 is one of a number of like chucks which are used within the lithography system 100” (paragraph [0045]) and “By including more than one chuck within such a lithography system, wafers can be secured to their respective chucks during lithography patterning, thereby maximizing throughput” (paragraph [0029]).
Further regarding claim 25, del Puerto does not specifically teach that the first and second wafer tables are thermally conditioned.
However, Hennus teaches a system that is related to the one disclosed by del Puerto, including a charged particle beam exposure apparatus (Hennus, Figures 1, 3, and 4; paragraph [0075]) comprising a wafer W on a substrate table WT, wherein the table WT is moved under a projection system PS that exposes a beam on the wafer (Hennus, paragraphs [0052]-[0054]). Hennus also teaches two or more substrate tables, wherein “the additional tables and/or support structures may be used in parallel, or preparatory steps may be carried out on one or more tables and/or support structures while one or more other tables and/or support structures are being used for exposure” (Hennus, paragraph [0050]). Hennus further teaches that the substrate tables are thermally conditioned (using elements including thermal buffering liquid in ducts 15, 17, and 24, and edge heater 16; Figures 3 and 4; paragraphs [0063]-[0070]).
Separately, Ottens also teaches a system that is related to the one disclosed by del Puerto, including a charged particle beam exposure apparatus (Ottens, Figures 1 and 2) comprising a wafer W on a subtrate table WT, wherein the table WT is moved under a projection system PS that exposes a beam on the wafer (Ottens, paragraphs [0028]-[0030]). Ottens also teaches two or more substrate tables, wherein “the additional tables may be used in parallel, or preparatory steps may be carried out on one or more tables while one or more other tables are being used for exposure.” (Ottens, paragraph [0026]). Ottens further teaches that the substrate tables are thermally conditioned (using elements including thermally stabilizing media moving through ducts 9 and 10; Ottens, paragraphs [0036]-[0037]).
Regarding claim 25, it would have been obvious to a person of ordinary skill in the art to thermally condition the wafer tables as taught by either Hennus or Ottens, prior to and during exposure in a vacuum environment, in the apparatus disclosed by del Puerto in order to advantageously maintain a desired temperature of the wafer throughout the process and ensure that the wafer is properly exposed (see Hennus, paragraphs [0003]-[0004] and [0066]; or Ottens, paragraphs [0003]-[0005]). The claim in light of 013 specification does not recite any further details with respect to thermal conditioning.
Regarding claim 26, in the method taught by del Puerto in view of Hennus or Ottens, del Puerto discloses that placing the first wafer on the first wafer table (i.e., chuck 211) further comprises clamping the first wafer on the first table outside of the vacuum environment (del Puerto, paragraphs [0043] and [0052]).
Claims 20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modderman in view of Hennus or Ottens.
The applied reference, Hennus, has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e).2 This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claim 20, Modderman discloses an exposure apparatus configured to expose a radiation beam on a wafer (i.e., wafers W1 and W2 on wafer tables WT1 and WT2; paragraphs [0028]-[0039] and [0052]-[0053]; Figures 1 and 6), the apparatus comprising:
a vacuum environment configured to operate in vacuum conditions (i.e., Modderman specifically discloses that the projection system PL in exposure station ST may include “the use of a vacuum” or may be “held in a vacuum environment”; paragraphs [0034] and [0037]);
a first wafer table WT1 configured to support a first wafer W1 and be removable from the vacuum environment, wherein the first wafer table is treated prior to being placed in the vacuum environment (i.e., wafer table WT1 has been treated with “preparatory steps” while waiting in measurement station MS before being moved to exposure station ST; paragraphs [0039], [0052], and [0053]);
a second wafer table WT2 configured to support a second wafer W2 and be removable from the vacuum environment, wherein the second wafer table is treated prior to being placed in the vacuum environment (i.e., wafer table WT2 has been treated with “preparatory steps” while waiting in measurement station MS before being exchanged with wafer table WT1 and moved to exposure station ST; paragraphs [0039], [0052], and [0053]);
wherein the charged particle exposure apparatus is configured to expose a charged particle beam on the first wafer on the treated first wafer table when the wafer is positioned in the vacuum environment (i.e., illumination system IL and projection system PL in exposure station ST projects radiation beam PB on wafer W1; paragraph [0032]), and wherein, after the first wafer is exposed, the first wafer table supporting the first wafer is removed from the vacuum environment and the treated second wafer table supporting the second wafer is inserted into the vacuum environment for exposing the second wafer (i.e., after exposure, wafer table WT1 is removed from exposure station ST and moved to measurement station MS, and wafer table WT2 is inserted; paragraphs [0032], [0039], [0052], and [0053]).
Further regarding claim 20, Modderman discloses a radiation beam “encompass[ing] all types of electromagnetic radiation” but does not specifically disclose a charged particle beam. However, Hennus teaches a system that is related to the one disclosed by Modderman, including an exposure apparatus (Hennus, Figures 1, 3, and 4) comprising a wafer W on a substrate table WT, wherein the table WT is moved under a projection system PS that exposes a beam on the wafer (Hennus, paragraphs [0052]-[0054]), and teaches that the exposure apparatus can use a light beam or a charged particle beam (Hennus, paragraph [0075]). Separately, Ottens also teaches a system that is related to the one disclosed by del Puerto, including an exposure apparatus (Ottens, Figures 1 and 2) comprising a wafer W on a substrate table WT, wherein the table WT is moved under a projection system PS that exposes a beam on the wafer (Ottens, paragraphs [0028]-[0030]), and teaches that the exposure apparatus can use a light beam or a charged particle beam (Ottens, paragraph [0042]). Regarding claim 20, it would have been obvious to a person of ordinary skill in the art to use a charged particle beam as taught by either Hennus or Ottens instead of the light beam disclosed by Modderman as an engineering design choice of known types of energy sources for achieving the same predictable result of exposing the wafer.
Further regarding claim 20, Modderman does not specifically teach that the first and second wafer tables are thermally conditioned. However, Hennus further teaches two or more substrate tables, wherein “the additional tables and/or support structures may be used in parallel, or preparatory steps may be carried out on one or more tables and/or support structures while one or more other tables and/or support structures are being used for exposure” (Hennus, paragraph [0050]), wherein the substrate tables are thermally conditioned (using elements including thermal buffering liquid in ducts 15, 17, and 24, and edge heater 16; Hennus, Figures 3 and 4; paragraphs [0063]-[0070]). Separately, Ottens also further teaches two or more substrate tables, wherein “the additional tables may be used in parallel, or preparatory steps may be carried out on one or more tables while one or more other tables are being used for exposure.” (Ottens, paragraph [0026]). wherein the substrate tables are thermally conditioned (using elements including thermally stabilizing media moving through ducts 9 and 10; Ottens, paragraphs [0036]-[0037]). Regarding claim 20, it would have been obvious to a person of ordinary skill in the art to thermally condition the wafer tables as taught by either Hennus or Ottens, prior to and during exposure in a vacuum environment, in the apparatus taught by Modderman in view of Hennus or Ottens in order to advantageously maintain a desired temperature of the wafer throughout the process and ensure that the wafer is properly exposed (see Hennus, paragraphs [0003]-[0004] and [0066]; or Ottens, paragraphs [0003]-[0005]). The claim in light of 013 specification does not recite any further details with respect to thermal conditioning.
Regarding claim 25, Modderman discloses a method of exchanging a wafer in an exposure apparatus (i.e., including illumination system IL, projection system PL, and at least two wafer tables WT1 and WT2; paragraphs [0028]-[0039] and [0052]-[0053]; Figures 1 and 6), wherein the exposure apparatus is configured to expose a radiation beam on a wafer when the wafer is in a vacuum environment (i.e., Modderman specifically discloses that the projection system PL in exposure station ST may include “the use of a vacuum”; paragraph [0037]), the method comprising:
placing a first wafer on a first wafer table (i.e., wafer W1 on wafer table WT1);
treating the first wafer table supporting the first wafer (i.e., Modderman discloses that “preparatory steps may be carried out on one or more tables”; paragraph [0039]);
placing the treated first wafer table and the first wafer in the vacuum environment (i.e., wafer table WT1 is moved from measurement station MS to exposure station ES, which again may include “the use of a vacuum”; paragraphs [0037] and [0052]-[0053]);
exposing, in the vacuum environment, the first wafer to a radiation beam (i.e., illumination system IL and projection system PL projects radiation beam PB on wafer W1; paragraphs [0032] and [0039]); and
removing the first wafer table supporting the first wafer from the vacuum environment and inserting, into the vacuum environment, a treated second wafer table supporting a second wafer for exposing the second wafer to a charged particle beam (i.e., after exposure, wafer table WT1 is removed from exposure station ST and moved to measurement station MS, and wafer table WT2 is inserted after being treated with “preparatory steps while waiting in measurement station MS; paragraphs [0032], [0039], [0052], and [0053]).
Further regarding claim 25, Modderman discloses a radiation beam “encompass[ing] all types of electromagnetic radiation” but does not specifically disclose a charged particle beam. However, Hennus teaches a system that is related to the one disclosed by Modderman, including an exposure apparatus (Hennus, Figures 1, 3, and 4) comprising a wafer W on a substrate table WT, wherein the table WT is moved under a projection system PS that exposes a beam on the wafer (Hennus, paragraphs [0052]-[0054]), and teaches that the exposure apparatus can use a light beam or a charged particle beam (Hennus, paragraph [0075]). Separately, Ottens also teaches a system that is related to the one disclosed by del Puerto, including an exposure apparatus (Ottens, Figures 1 and 2) comprising a wafer W on a substrate table WT, wherein the table WT is moved under a projection system PS that exposes a beam on the wafer (Ottens, paragraphs [0028]-[0030]), and teaches that the exposure apparatus can use a light beam or a charged particle beam (Ottens, paragraph [0042]). Regarding claim 25, it would have been obvious to a person of ordinary skill in the art to use a charged particle beam as taught by either Hennus or Ottens instead of the light beam disclosed by Modderman as an engineering design choice of known types of energy sources for achieving the same predictable result of exposing the wafer.
Further regarding claim 25, Modderman does not specifically teach that the first and second wafer tables are thermally conditioned. However, Hennus further teaches two or more substrate tables, wherein “the additional tables and/or support structures may be used in parallel, or preparatory steps may be carried out on one or more tables and/or support structures while one or more other tables and/or support structures are being used for exposure” (Hennus, paragraph [0050]), wherein the substrate tables are thermally conditioned (using elements including thermal buffering liquid in ducts 15, 17, and 24, and edge heater 16; Hennus, Figures 3 and 4; paragraphs [0063]-[0070]). Separately, Ottens also further teaches two or more substrate tables, wherein “the additional tables may be used in parallel, or preparatory steps may be carried out on one or more tables while one or more other tables are being used for exposure.” (Ottens, paragraph [0026]), wherein the substrate tables are thermally conditioned (using elements including thermally stabilizing media moving through ducts 9 and 10; Ottens, paragraphs [0036]-[0037]). Regarding claim 25, it would have been obvious to a person of ordinary skill in the art to thermally condition the wafer tables as taught by either Hennus or Ottens, prior to and during exposure in a vacuum environment, in the apparatus taught by Modderman in view of Hennus or Ottens in order to advantageously maintain a desired temperature of the wafer throughout the process and ensure that the wafer is properly exposed (see Hennus, paragraphs [0003]-[0004] and [0066]; or Ottens, paragraphs [0003]-[0005]). The claim in light of 013 specification does not recite any further details with respect to thermal conditioning.
Claims 21, 22, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modderman in view of Hennus or Ottens as applied to claim 20 or claim 25 above, and further in view of del Puerto.
Regarding claims 21 and 22, Modderman in view of Hennus or Ottens teaches an apparatus including a first wafer on a first wafer table and a second wafer on a second wafer table as discussed above with regard to claim 20. Modderman further discloses that placing the wafers W1 and W2 on the wafer tables WT1 and WT2 further comprises loading the wafer on the wafer table when the wafer table is positioned outside of the vacuum environment (i.e., the wafer/substrate is loaded on a wafer table in measurement station MS before the table is moved to exposure station ES having a vacuum environment; Modderman, paragraphs [0031], [0037], [0039], and [0052]). Modderman does not specifically disclose a first and second clamping mechanism that enables clamping the wafers to the wafer tables. However, del Puerto teaches a system that is related to the one taught by Modderman in view of Hennus or Ottens, including an exposure apparatus (Figure 1) comprising multiple wafers on multiple wafer tables (i.e., chucks; del Puerto, paragraph [0013]); wherein each wafer is moved to a lithography patterning chamber that exposes a beam on the wafer (del Puerto, paragraphs [0005], [0009, [0017], and [0029]). Del Puerto further teaches that the wafer tables include clamping mechanisms that enable clamping of the wafer to the wafer table (del Puerto, paragraphs [0043] and [0052]). Regarding claims 21 and 22, it would have been obvious to a person of ordinary skill in the art to include clamping mechanisms as taught by del Puerto in the system taught by Modderman in view of Hennus or Ottens in order to properly secure the first and second wafers onto the first and second wafer tables and prevent the wafers from shifting or detaching from the wafer tables.
Regarding claim 26, Modderman in view of Hennus or Ottens teaches a method including placing a first wafer on a first wafer table as discussed above with regard to claim 25. Modderman further discloses that placing the first wafer on the first wafer table further comprises loading the first wafer on the first table outside of the vacuum environment (i.e., the wafer/substrate is loaded on a wafer table in measurement station MS before the table is moved to exposure station ES having a vacuum environment; Modderman, paragraphs [0031], [0037], [0039], and [0052]). Modderman does not specifically disclose clamping the wafer on the wafer table. However, del Puerto teaches a system that is related to the one described by Modderman in view of Nishi, including an exposure apparatus (Figure 1) comprising multiple wafers on multiple wafer tables (i.e., chucks; del Puerto, paragraph [0013]); wherein each wafer is moved to a lithography patterning chamber that exposes a beam on the wafer (del Puerto, paragraphs [0005], [0009, [0017], and [0029]). Del Puerto further teaches that the wafer tables include clamping mechanisms that enable clamping of the wafer to the wafer table (del Puerto, paragraphs [0043] and [0052]). Regarding claim 26, it would have been obvious to a person of ordinary skill in the art to include clamping as taught by del Puerto in the method taught by Modderman in view of Hennus or Ottens in order to properly secure the first wafers onto the first wafer table and prevent the wafer from shifting or detaching from the wafer table.
Allowable Subject Matter
Claims 1-19 are allowed.
Response to Arguments
Applicant’s Response has been fully considered but is not persuasive. Examiner maintains that Hennus, or alternatively, Ottens, suggest to one of ordinary skill in the art thermally conditioning a wafer table prior to (as well as during) wafer exposure.
Regarding Hennus in particular, Examiner disagrees with Applicant’s assertion that “Hennus fails to even contemplate moving substrate table WT into the exposure processing chamber or out of the exposure processing chamber” (Response, page 5). On the contrary, Hennus explicitly teaches two or more substrate tables, wherein “the additional tables and/or support structures may be used in parallel, or preparatory steps may be carried out on one or more tables and/or support structures while one or more other tables and/or support structures are being used for exposure” (Hennus, paragraph [0050]). In other words, Hennus teaches providing multiple wafer tables in parallel and carrying out preparatory steps on a wafer table that is not being used for exposure.
Examiner also disagrees with Applicant’s assertion that thermal conditioning of wafer table WT in Hennus “cannot be performed outside of the exposure processing chamber” (Response, page 5). Contrary to Applicant’s assertion on Response, page 5 (“components for guiding the immersion liquid, components including conditioning ducts 15 and 17, etc.”), Hennus does not teach using the immersion liquid itself to thermally condition the wafer table. Ducts 15 and 17 do not guide the immersion liquid. Rather, Hennus teaches a separate “thermally stabilizing media” or ”thermal buffering liquid” supplied through ducts 15 and 17 in the wafer table WT:
“…a supply system configured to supply the thermally stabilizing media to the substrate support and comprising a temperature controller configured to control a temperature of the thermally stabilizing media to a preset temperature, the preset temperature being lower than a set average temperature of the substrate support…” (Hennus, paragraph [0030])

“FIG. 3 shows, in particular in conjunction with FIG. 2, an arrangement which details aspects of thermal conditioning of the peripheral part 9 through a peripheral liquid conditioning duct 15. Here thermal conditioning is provided by circulating a thermal buffering liquid (typically water with one or more possible additives) through a plurality of conditioning ducts 17, which run through the substrate table 1, typically in a pattern as shown, however, other patterns may be possible. The liquid in the ducts 15, 17 can be heated by a thermal energy controller 18, which may provide heat to the liquid as a function of a measured input and output temperature. In an embodiment, this thermal energy controller may function as a cooler, to extract heat from the liquid, depending on necessity, especially when controlled actively. (Hennus, paragraph [0063])

This thermally stabilizing media is not the same as the immersion liquid that is introduced at the top of the wafer during exposure and removed via extraction duct 5:
“Through the gap 4, immersion liquid will enter extraction duct 5, via vertical channels 6 depicted in FIG. 21, provided at a regular spacing distance along the entire peripheral length of the extraction duct 5.” (Hennus, paragraph [0060]; note that “FIG. 21” refers to a part of Fig. 2, i.e., Fig. 2 “I”)

In fact, Hennus teaches that the movement and extraction of the immersion liquid causes local thermal loads that require correction via the separate thermal conditioning system; again, the immersion liquid itself is not the thermal conditioning system:
“Exiting of the immersion liquid via exit channel system 7 may therefore not be uniform, due to a local presence of an immersion hood (not shown) near a periphery of the substrate 3. Further, the exit channel system 7, in the vertical connection only exits in a limited number of places, typically, one to six positions over the entire periphery. This may amount to local thermal load Q, through the uneven flows present in the extraction duct 5.” (Hennus, paragraph [0061])

Thus, Hennus does not teach that the thermal conditioning can only occur in the presence of immersion liquid during exposure, because Hennus teaches thermally conditioning wafer table WT using a separate temperature controlled fluid in ducts 15 and 17 as well as edge heater 16 that is “formed by electric wiring” (Hennus, paragraphs [0062]-[0063]).
One in the art would also recognize that Hennus suggests thermally conditioning a wafer table prior to exposure because Hennus teaches performing “preparatory steps” on the wafer table prior to exposure and Hennus further teaches providing the thermally stabilizing fluid at a temperature “lower than a set temperature” such that the overall system “will be the set temperature” (Hennus, paragraphs [0069]-[0070], emphasis added; i.e., Hennus teaches “the fluid supply temperature is…controlled to a preset temperature below the set temperature of the central part 12, to comply with an expected or measured heat load of the substrate support 1”). One in the art would reasonably infer that Hennus suggests one may begin controlling the temperature of the wafer table as one of the “preparatory steps” performed prior to exposure based on “expected” heat load in the future (e.g., during exposure). One in the art would also understand that the ability to moderate the temperature of the wafer table during exposure in Hennus would not preclude some thermal conditioning activity prior to exposure.  
Likewise, regarding Ottens in particular, Examiner disagrees with Applicant’s assertion that thermal conditioning of wafer table WT in Ottens “cannot be performed outside of the exposure processing chamber” (Response, page 6). Contrary to Applicant’s assertions, Ottens also teaches circulating “thermally stabilizing media” in ducts 9 and 10 that is not the immersion liquid (Ottens, paragraphs [0037]-[0038]; Figures 4 and 5). Furthermore, Ottens explicitly teaches two or more substrate tables, wherein “the additional tables may be used in parallel, or preparatory steps may be carried out on one or more tables while one or more other tables are being used for exposure” (Ottens, paragraph [0026]). In other words, Ottens teaches providing multiple wafer tables in parallel and carrying out preparatory steps on a wafer table that is not being used for exposure.
One in the art would recognize that Ottens suggests thermally conditioning a wafer table prior to exposure because Ottens teaches performing “preparatory steps” on the wafer table prior to exposure and Ottens further teaches providing the thermally stabilizing media at a temperature such that “better thermal stabilization may be achieved for the portions that are yet to be illuminated” (Ottens, paragraph [0037], emphasis added). One in the art would reasonably infer that Hennus suggests one may begin controlling the temperature of the wafer table as one of the “preparatory steps” performed prior to exposure based on expected heat load in the future (e.g., during exposure). One in the art would also understand that the ability to moderate the temperature of the wafer table during exposure in Ottens would not preclude some thermal conditioning activity prior to exposure.
Although the wafer tables of Hennus and Ottens enable active temperature regulation during wafer exposure (which is similar to Applicant’s invention, e.g., “optimal heat conduction from an exposed target”; see 013 Patent, column 3, lines 59-60), neither Hennus and Ottens teach away from further providing some thermal conditioning of the wafer tables prior to exposure. Especially given the explicit teachings that the wafer tables may be prepared outside of the exposure system, Hennus and Ottens each suggest to one in the art to begin thermally conditioning the wafer tables prior to the beginning of exposure to better prevent negative thermal effects (e.g., deformation caused by local heat loads).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968). It would have been obvious to a person of ordinary skill in the art to thermally condition the wafer tables as taught by either Hennus or Ottens, prior to and during exposure in a vacuum environment, in the apparatus disclosed by either del Puerto or Modderman in order to advantageously maintain a desired temperature of the wafer throughout the process and ensure that the wafer is properly exposed (see Hennus, paragraphs [0003]-[0004] and [0066]; or Ottens, paragraphs [0003]-[0005]).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/            Primary Examiner, Art Unit 3991                                                                                                                                                                                            
Conferees:
/DEANDRA M HUGHES/            Reexamination Specialist, Art Unit 3992      

/T.M.S/            Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The alternative secondary reference, Ottens, is prior art under pre-AIA  35 U.S.C. 102(b).
        2 The alternative secondary reference, Ottens, is prior art under pre-AIA  35 U.S.C. 102(b).